Exhibit 10.1

RUTH’S HOSPITALITY GROUP, INC.

(F/K/A/ RUTH’S CHRIS STEAK HOUSE, INC.)

SECOND AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER

This SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED
WAIVER (this “Amendment”) is dated as of December , 2009 and entered into by and
among RUTH’S HOSPITALITY GROUP, INC. (f/k/a/ Ruth’s Chris Steak House, Inc.), a
Delaware corporation (“Company”), the financial institutions from time to time
party to the Credit Agreement referred to below (“Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for Lenders (“Administrative
Agent”), and, for purposes of Section 5 hereof, the Guarantors (as defined in
Section 5 hereof) listed on the signature pages hereof, and is made with
reference to that certain First Amended and Restated Credit Agreement dated as
of February 19, 2008, as amended by that certain First Amendment to First
Amended and Restated Credit Agreement dated as of February 26, 2009 (as so
amended, the “Credit Agreement”), by and among Company, Lenders, Banc of America
Securities LLC, as a co-lead arranger, Bank of America, N.A., as syndication
agent, and Wachovia Bank, National Association and JPMorgan Chase Bank, N.A., as
co-documentation agents, and Administrative Agent. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement.

R E C I T A L S

WHEREAS, Company and Lenders desire to amend the Credit Agreement to make
certain amendments as set forth below;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT.

Section 1.1 Amendments to Section 1: Definitions.

A. Subsection 1.1 of the Credit Agreement is hereby amended by adding thereto
the following definitions, which shall be inserted in proper alphabetical order:

“BRS Investors” means Bruckmann, Rosser, Sherrill & Co. III, L.P., a Delaware
limited partnership, and BRS Coinvestor III, L.P., a Delaware limited
partnership.



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense, but excluding, however, any interest expense not payable in
Cash (including amortization of discount and amortization of debt issuance
costs).

“Permitted Investors” means Madison Dearborn, the BRS Investors and their
respective Affiliates.

“Second Amendment” means the Second Amendment to First Amended and Restated
Credit Agreement dated as of December , 2009 among Company, Lenders and
Administrative Agent.

“Second Amendment Effective Date” means the date on which all conditions set
forth in Section 3 of the Second Amendment are satisfied.”

B. Subsection 1.1 of the Credit Agreement is hereby further amended by deleting
the definitions of “Change in Control,” “Consolidated Capital Expenditures,”
“Consolidated EBITDA,” “Consolidated Fixed Charges” and “Consolidated Leverage
Ratio” therefrom and substituting the following therefor:

“Change in Control” means any of the following: (i) any “person” or “group”
(within the meaning of Sections 13(d) and 14(d) of the Exchange Act), other than
Permitted Investors, existing stockholders as of the Closing Date and employees
of Company and its Subsidiaries, becomes the beneficial owner, directly or
indirectly of 20% or more of the issued and outstanding shares of capital stock
of Company entitled (without regard to the occurrence of any contingency) to
vote for the election of members of the Governing Body of Company, (ii) the
occurrence of a change in the composition of the Governing Body of Company such
that a majority of the members of any such Governing Body are not Continuing
Members; and (iii) the occurrence of any “Change in Control” as defined in
Company’s Articles of Incorporation. As used herein, the term “beneficially own”
or “beneficial ownership” shall have the meaning set forth in the Exchange Act
and the rules and regulations promulgated thereunder.

“Consolidated Capital Expenditures” means, for any period and without
duplication, the sum of the aggregate of all expenditures (whether paid in cash
or other consideration or accrued as a liability and including that portion of
Capital Leases which is capitalized on the consolidated balance sheet of Company
and its Subsidiaries) by Company and its Subsidiaries during that period that,
in conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of Company and its Subsidiaries; provided that “Consolidated Capital
Expenditures” shall not include the purchase price for the Capital Stock of a
Person or substantially all the assets of a Person, including a Ruth’s Chris
restaurant franchise. For purposes of this definition, the purchase price of any
asset that is purchased with insurance proceeds or with Net Asset Sale Proceeds
shall be included in Consolidated Capital Expenditures only to the extent of the
gross amount of such purchase price less the amount of such insurance proceeds
or Net Asset Sale Proceeds, as the case may be.

 

2



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization expense, (vi) non-cash write-offs
or impairment of restaurant assets (including write-offs due to impairment of
goodwill) and cash write-offs of the Manhattan UN Facility, (vii) non-recurring
costs and expenses in connection with severance payments, hurricane and
relocation costs, and business acquisition costs, (viii) ongoing non-cash GAAP
costs in connection with, but not limited to, stock options, restricted stock,
bank fees and pre-opening straight-line rent, (ix) non-recurring costs and
expenses in connection with restaurant closures and lease terminations in an
aggregate amount not to exceed $4,000,000, (x) Consolidated Rental Expense under
the Real Property Operating Lease for the Florida Headquarters following the
sale and leaseback of such property, and (xi) costs and expenses payable in
connection with the opening of a new restaurant in an amount not to exceed
$500,000 for each new restaurant, in the case of clauses (ii)-(xi), to the
extent deducted in the calculation of Consolidated Net Income, less non-cash
items added in the calculation of Consolidated Net Income, all of the foregoing
as determined on a consolidated basis for Company and its Subsidiaries in
conformity with GAAP; provided that in the event Company or any of its
Subsidiaries acquires a Ruth’s Chris restaurant franchise during such period,
Consolidated EBITDA for such period shall be calculated on a Pro Forma Basis.

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of the amounts for such period of (i) Consolidated Cash Interest
Expense, (ii) scheduled principal payments in respect of Consolidated Total
Debt, and (iii) Consolidated Rental Expense, all of the foregoing as determined
on a consolidated basis for Company and its Subsidiaries in conformity with
GAAP.

“Consolidated Leverage Ratio” means, as at any date, the ratio of
(i) Consolidated Total Debt (other than Indebtedness with respect to any Capital
Lease created through the sale and leaseback of the Florida Headquarters) as at
such date to (ii) Consolidated EBITDA for the four consecutive Fiscal Quarter
period most recently ended as at such date.

C. Subsection 1.1 of the Credit Agreement is hereby further amended by deleting
the definition of “Acquisition EBITDA” therefrom in its entirety.

D. Subsection 1.1 of the Credit Agreement is hereby further amended by deleting
the definition of “Revolving Loan Commitment Termination Date” therefrom and
substituting the following therefor:

“Revolving Loan Commitment Termination Date” means the earlier of the fifth
anniversary of the Second Amendment Effective Date and February 19, 2015.

 

3



--------------------------------------------------------------------------------

Section 1.2 Amendments to Section 2: Amounts and Terms of Commitments and Loans.

A. Revolving Loan Commitment. Subsection 2.1A(i) of the Credit Agreement is
hereby amended by deleting it in its entirety and substituting the following
therefor:

“(i) Revolving Loans. Each Revolving Lender severally agrees, subject to the
limitations with respect to the maximum amount of Revolving Loans permitted to
be outstanding from time to time and the incurrence test set forth below, to
lend to Company from time to time during the period from the Second Amendment
Effective Date to but excluding the Revolving Loan Commitment Termination Date
an aggregate amount not exceeding its Pro Rata Share of the aggregate amount of
the Revolving Loan Commitments to be used for the purposes identified in
subsection 2.5A. The amount of each Revolving Lender’s Revolving Loan
Commitment, as of the Second Amendment Effective Date, is set forth opposite its
name on Schedule 2.1 annexed hereto, and the Revolving Loan Commitment Amount,
as of the Second Amendment Effective Date, is $130,000,000; provided that the
amount of the Revolving Loan Commitment of each Revolving Lender shall be
adjusted to give effect to any assignment of such Revolving Loan Commitment
pursuant to subsection 10.1B and shall be reduced from time to time by the
amount of any reductions thereto made pursuant to subsection 2.4. Each Revolving
Lender’s Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
paid in full no later than that date. Amounts borrowed under this subsection
2.1A(i) may be repaid and reborrowed to but excluding the Revolving Loan
Commitment Termination Date.

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitations that (a) in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect and (b) during Fiscal Year 2010, in no event shall a Revolving Loan be
made if, after giving effect to such Revolving Loan, the Consolidated Leverage
Ratio, calculated on a pro forma basis, would exceed 3.75 to 1.00.”

B. Rate of Interest. Subsection 2.2A of the Credit Agreement is hereby amended
by deleting clause (i) thereof and substituting the following therefor:

“(i) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving
Loans shall bear interest through maturity as follows:

if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate Margin
set forth in the table below opposite the applicable Consolidated Leverage Ratio
for the four consecutive Fiscal Quarter period for which the applicable
Compliance Certificate has been delivered pursuant to subsection 4.1K or
6.1(iv); or

 

4



--------------------------------------------------------------------------------

if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate plus the
Eurodollar Rate Margin set forth in the table below opposite the applicable
Consolidated Leverage Ratio for the four consecutive Fiscal Quarter period for
which the applicable Compliance Certificate has been delivered pursuant to
subsection 4.1K or 6.1(iv):

 

     Consolidated
Leverage Ratio    Eurodollar Rate
Margin     Base
Rate Margin  

Greater than or equal to

   4.00:1.00    5.00 %    3.75 % 

Greater than or equal to but less than

   3.50:1.00


4.00:1.00

   4.250 %    3.00 % 

Greater than or equal to but less than

   3.00:1.00


3.50:1.00

   3.75 %    2.50 % 

Less than

   3.00:1.00    3.25 %    2.00 % 

provided that, until the delivery of the Compliance Certificate for the first
Fiscal Quarter of Fiscal Year 2011, (A) the applicable margin on and after the
Second Amendment Effective Date for Revolving Loans that are Eurodollar Rate
Loans shall be the higher of: (1) 3.50% per annum and (2) the Eurodollar Rate
Margin set forth in the table above opposite the applicable Consolidated
Leverage Ratio for the four consecutive Fiscal Quarter period for which the
applicable Compliance Certificate has been delivered pursuant to subsection 4.1K
or 6.1(iv) and (B) the applicable margin on and after the Second Amendment
Effective Date for Revolving Loans that are Base Rate Loans shall be the higher
of: (1) 2.25% per annum and (2) the Base Rate Margin set forth in the table
above opposite the applicable Consolidated Leverage Ratio for the four
consecutive Fiscal Quarter period for which the applicable Compliance
Certificate has been delivered pursuant to subsection 4.1K or 6.1(iv).”

C. Interest Periods. Subsection 2.2B of the Credit Agreement is hereby amended
by (i) adding the word “and” at the end of clause (vi) thereof, (ii) deleting
the semicolon and the word “and” at the end of clause (vii) thereof and
substituting a period therefor, and (iii) deleting clause (viii) thereof in its
entirety.

D. Commitment Fees. Subsection 2.3A of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting the following therefor:

“A. Commitment Fees. Company agrees to pay to Administrative Agent, for
distribution to each Revolving Lender in proportion to that Lender’s Pro Rata
Share, commitment fees for the period from and including the Restatement Date to
and excluding the Revolving Loan Commitment Termination Date equal to the
average of the daily excess of the Revolving Loan Commitment Amount over the sum
of (i) the aggregate principal amount of outstanding Revolving Loans (but not
any outstanding

 

5



--------------------------------------------------------------------------------

Swing Line Loans) plus (ii) the Letter of Credit Usage multiplied by a rate per
annum equal to the percentage set forth in the table below opposite the
Consolidated Leverage Ratio for the four consecutive Fiscal Quarter period for
which the applicable Compliance Certificate has been delivered pursuant to
subsection 4.1K or 6.1(iv):

 

     Consolidated
Leverage Ratio    Commitment Fee
Percentage  

Greater than Or equal to

   3.50:1.00    0.500 % 

Less than

   3.50:1.00    0.375 % 

such commitment fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on
March 31, June 30, September 30 and December 31 of each calendar year,
commencing on March 31, 2009, and on the Revolving Loan Commitment Termination
Date; provided that until the delivery of the Compliance Certificate for the
first Fiscal Quarter of Fiscal Year 2011, the applicable commitment fee
percentage on and after the Second Amendment Effective Date shall be 0.500% per
annum. Upon delivery of the Compliance Certificate by Company to Administrative
Agent pursuant to subsection 6.1(iv), the applicable commitment fee percentage
shall be adjusted, such adjustment to become effective on the third succeeding
Business Day following the receipt by Administrative Agent of such Compliance
Certificate; provided that, if at any time a Compliance Certificate is not
delivered at the time required pursuant to subsection 6.1(iv), from the time
such Compliance Certificate was required to be delivered until delivery of such
Compliance Certificate, the applicable commitment fee percentage shall be the
maximum percentage amount set forth above.”

E. Reduction of Revolving Loan Commitment Amount. Subsection 2.4A of the Credit
Agreement is hereby amended by deleting the final sentence of clause (ii) and
clause (v) thereof in their entirety.

F. Reduction of Revolving Loan Commitment Amount. Subsection 2.4A(iv) of the
Credit Agreement is hereby amended by deleting clause (d) thereof in its
entirety.

Section 1.3 Amendments to Section 7: Company’s Negative Covenants.

A. Investments. Subsection 7.3 of the Credit Agreement is hereby amended by
deleting clauses (iv) and (vi) in their entirety and substituting the following
therefor:

“(iv) Company and its Subsidiaries may make Consolidated Capital Expenditures
permitted under subsection 7.14;

“(vi) following the end of Fiscal Year 2010, Company and its Subsidiaries may
make acquisitions of Ruth’s Chris restaurants from Ruth’s Chris franchisees
provided that (a) no Default or Potential Event of Default exists at the time of
or would result after giving effect to any such acquisition, (b) such restaurant
is wholly-owned by Company or a

 

6



--------------------------------------------------------------------------------

Subsidiary of Company upon consummation of such acquisition, (c) after giving
effect to any such acquisition and the related adjustments (on a reasonable and
prudent pro forma basis in accordance with the standards set forth under
Article 11 of Regulation S-X under the Securities Act) as determined in writing
by the chief executive officer or chief financial officer of Company, as if such
acquisition had occurred on the first day of the most recent twelve-month period
for which Company’s results of operations are available, Company would be in
compliance with the covenant set forth in subsection 7.6A and the Consolidated
Leverage Ratio would be at least 0.25 below the Consolidated Leverage Ratio
required as of such date pursuant to subsection 7.6B, and Company has delivered
to Administrative Agent an Officer’s Certificate so stating and attaching
financial information and calculations in form and substance reasonably
satisfactory to Administrative Agent required to confirm such statement, and
(d) the aggregate consideration for all such acquisitions in any Fiscal Year
when added to the aggregate amount of Consolidated Capital Expenditures made
during such Fiscal Year does not exceed the amount for such Fiscal Year set
forth in subsection 7.14; and”

B. Restricted Junior Payments. Subsection 7.5 of the Credit Agreement is hereby
amended by deleting it in its entirety and substituting the following therefor:

“Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment; provided that (i) Company may make Restricted Junior Payments so
long as no Event of Default shall have occurred and be continuing or shall be
caused thereby in an aggregate amount not to exceed $1,000,000 in any Fiscal
Year (a) for purposes of paying dividends on Company’s Capital Stock or (b) to
the extent necessary to permit Company to repurchase shares of Capital Stock of
Company (or options or warrants to acquire Capital Stock of Company) from former
officers, directors or employees of Company or any of its Subsidiaries following
the death, disability or termination of employment of such officers, directors
or employees, and (ii) following the end of Fiscal Year 2010, Company may
repurchase shares of its common stock in an aggregate amount not to exceed
$25,000,000 so long as, after giving effect to any such repurchase, (a) the
Consolidated Leverage Ratio, calculated on a pro forma basis, does not exceed
3.00 to 1.00, and (b) the Revolving Loan Commitment Amount exceeds the Total
Utilization of Revolving Loan Commitments by at least $15,000,000.”

C. Financial Covenants. Subsection 7.6 of the Credit Agreement is hereby amended
by deleting it in its entirety and substituting the following therefor:

“A. Minimum Adjusted Fixed Charge Coverage Ratio. Company shall not permit the
ratio of (i) Consolidated EBITDAR minus (a) taxes based on income of Company and
its Subsidiaries on a consolidated basis paid in Cash and (b) Consolidated
Maintenance Capital Expenditures to (ii) Consolidated Fixed Charges for any four
Fiscal Quarter period ending on or after the last day of the fourth Fiscal
Quarter of Fiscal Year 2010 to be less than 1.35 to 1.00.

 

7



--------------------------------------------------------------------------------

“B. Maximum Consolidated Leverage Ratio. Company shall not permit the
Consolidated Leverage Ratio as at the last day of any Fiscal Quarter set forth
below to exceed the correlative ratio indicated:

 

PERIOD    MAXIMUM LEVERAGE RATIO

Fourth Fiscal Quarter of Fiscal Year 2010

   3.80 to 1.00

First, Second, Third and Fourth Fiscal Quarters of Fiscal Year 2011

   3.75 to 1.00

First and Second Fiscal Quarters of Fiscal Year 2012

   3.60 to 1.00

Third and Fourth Fiscal Quarters of Fiscal Year 2012

   3.40 to 1.00

First, Second, Third and Fourth Fiscal Quarters of Fiscal Year 2013

   3.10 to 1.00

First Fiscal Quarter of Fiscal Year 2014 and thereafter

   2.75 to 1.00”

D. Capital Expenditures. Subsection 7.14 of the Credit Agreement is hereby
amended by deleting such subsection in its entirety and substituting the
following therefor:

“7.14. Consolidated Capital Expenditures

Company shall not, and shall not permit its Subsidiaries to, make or incur
Consolidated Capital Expenditures, in any Fiscal Year, in an aggregate amount
which, when added to any acquisitions made during such Fiscal Year pursuant to
subsection 7.3(vi), exceeds (i) for Fiscal Year 2009, $12,000,000, (ii) for
Fiscal Year 2010, $12,500,000, and (iii) for any Fiscal Year thereafter,
$12,500,000; provided, however, Company may make additional Consolidated Capital
Expenditures and/or additional acquisitions permitted pursuant to
Section 7.3(vi) in any Fiscal Year following Fiscal Year 2010 in an aggregate
amount which does not exceed (a) $7,500,000 in the event that the Consolidated
Leverage Ratio for the immediately preceding two Fiscal Quarters does not exceed
3.25 to 1.00, (b) $12,500,000 in the event that the Consolidated Leverage Ratio
for the immediately preceding two Fiscal Quarters does not exceed 3.00 to 1.00,
and (c) $17,500,000 in the event that the Consolidated Leverage Ratio for the
immediately preceding two Fiscal Quarters does not exceed 2.50 to 1.00.”

Section 1.4 Modification of Schedules and Exhibits.

A. Schedule 2.1. Schedule 2.1 to the Credit Agreement is hereby amended by
deleting said Schedule 2.1 in its entirety and substituting in place thereof a
new Schedule 2.1 in the form of Schedule 2.1 to this Amendment.

B. Notice of Borrowing. Exhibit I to the Credit Agreement is hereby amended by
deleting it in its entirety and substituting Exhibit I to this Amendment
therefor.

 

8



--------------------------------------------------------------------------------

C. Compliance Certificate. Exhibit VII to the Credit Agreement is hereby amended
by deleting it in its entirety and substituting Exhibit VII to this Amendment
therefor.

SECTION 2. LIMITED WAIVER.

Subject to the terms and conditions set forth herein and in reliance on the
representations and warranties of Company herein contained, Lenders hereby waive
compliance with the provisions of (a) subsection 6.1(iii) of the Credit
Agreement to the extent necessary to permit Company to restate its financial
statements for Fiscal Years 2005 through 2008 to reflect the reclassification of
sales or revenue offsets and employee meals as other than operating expenses
provided that a new report thereon of KPMG, LLP which satisfies the requirements
of subsection 6.1(iii) is delivered at the time of the delivery of the financial
statements for Fiscal Year 2009 and (b) subsection 7.7 of the Credit Agreement
to the extent necessary to permit the issuance by Company of its convertible
preferred stock and the rights offering to its existing stockholders
contemplated by this Amendment.

Without limiting the generality of the provisions of subsection 10.6 of the
Credit Agreement, the waivers set forth above shall be limited precisely as
written and relate solely to the noncompliance by Company with the provisions of
subsections 6.1(iii) and 7.7 of the Credit Agreement in the manner and to the
extent described above, and nothing in this Amendment shall be deemed to:

(i) constitute a waiver of compliance by Company with respect to (A) subsection
6.1 (iii) or subsection 7.7 of the Credit Agreement in any other instance or
(B) any other term, provision or condition of the Credit Agreement or any other
instrument or agreement referred to therein; or

(ii) prejudice any right or remedy that Administrative Agent or any Lender may
now have (except to the extent such right or remedy was based upon existing
defaults that will not exist after giving effect to this Amendment) or may have
in the future under or in connection with the Credit Agreement or any other
instrument or agreement referred to therein.

Company represents and warrants to each Lender that the reclassification of
sales or revenue offsets and employee meals to be reflected in any restatement
of its financial statements for Fiscal Years 2005 through 2008 is not material
and will not have any effect on its Consolidated EBITDA for any such Fiscal
Year.

 

9



--------------------------------------------------------------------------------

SECTION 3. CONDITIONS TO EFFECTIVENESS.

Sections 1 and 2 of this Amendment (other than the provisions of Section 1.1D
hereof) shall become effective only upon the satisfaction of all of the
following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the “Second Amendment Effective Date”) on or prior
to March 31, 2010:

A. On or before the Second Amendment Effective Date, Company shall, and shall
cause each Guarantor to, deliver to Lenders (or to Administrative Agent for
Lenders with sufficient originally executed copies, where appropriate, for each
Lender) the following, each, unless otherwise noted, dated the Second Amendment
Effective Date:

1. Copies of all amendments to the Organizational Documents of Company executed
on or after February 19, 2008, in each case, certified by the Secretary of State
of Delaware or, if such document is of a type that may not be so certified,
certified by the secretary or similar officer of Company, together with a good
standing certificate from the Secretary of State of the State of Delaware, each
dated a recent date prior to the Second Amendment Effective Date;

2. Copies of all amendments to the Organizational Documents of each Guarantor
executed on or after February 19, 2008, in each case, certified by the Secretary
of State of its jurisdiction of organization or, if such document is of a type
that may not be so certified, certified by the secretary or similar officer of
the applicable Guarantor, together with a good standing certificate from the
Secretary of State of its jurisdiction of organization and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of such jurisdiction, each dated a recent date prior the Second
Amendment Effective Date;

3. Resolutions of the Governing Body of Company and each Guarantor approving and
authorizing the execution, delivery, and performance of this Amendment,
certified as of the Second Amendment Effective Date by the secretary or similar
officer of such Person as being in full force and effect without modification or
amendment;

4. Signature and incumbency certificates of the officers of Company and each
Guarantor executing this Amendment on each such Person’s behalf; and

5. Executed copies of this Amendment.

B. Lenders shall have received copies of one or more favorable written opinions
of Jones, Walker, Waechter, Poitevent, Carrere & Denegre, L.L.P., counsel for
Company, in form and substance reasonably satisfactory to Administrative Agent
and its counsel, dated as of the Second Amendment Effective Date, and setting
forth the matters as Administrative Agent acting on behalf of Lenders may
reasonably request.

C. On or before the Second Amendment Effective Date, Company shall have received
proceeds (net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith) of at least $42,500,000 in cash in
exchange for the issuance of its convertible preferred stock to a new investor
and a rights offering to existing stockholders and Company shall have prepaid
the Loans in an amount equal to $42,500,000. In addition, Company shall have
prepaid the Loans and permanently reduced the Revolving Loan Commitment Amount
in an amount equal to all proceeds (net of underwriting discounts

 

10



--------------------------------------------------------------------------------

and commissions and other reasonable costs and expenses associated therewith not
reflected in the calculation of the $42,500,000 of proceeds) of the rights
offering in excess of $25,000,000. Any such reduction in the Revolving Loan
Commitment Amount shall be in addition to the reduction in the Revolving Loan
Commitment Amount effected pursuant to Section 1.2 hereof.

D. On or before the Second Amendment Effective Date, all corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of Lenders, and its counsel
shall be reasonably satisfactory in form and substance to Administrative Agent
and such counsel, and Administrative Agent and such counsel shall have received
all such counterpart originals or certified copies of such documents as
Administrative Agent may reasonably request.

E. Company shall pay to each Lender executing this Amendment an amendment fee
equal to 0.75% of such Lender’s Revolving Loan Exposure.

SECTION 4. COMPANY’S REPRESENTATIONS AND WARRANTIES.

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Company represents and warrants to each
Lender that the following statements are true, correct and complete:

A. Corporate Power and Authority. Company has all requisite corporate power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment (the “Amended Agreement”).

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement have been duly authorized by all
necessary corporate action on the part of Company.

C. No Conflict. The execution and delivery by Company of this Amendment and the
performance by Company of this Amendment do not and will not (i) violate any
provision of any law or any governmental rule or regulation applicable to
Company or any of its Subsidiaries, the Organizational Documents of Company or
any of its Subsidiaries or any order, judgment or decree of any court or other
agency of government binding on Company or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Company or
any of its Subsidiaries, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Company or any of its
Subsidiaries (other than Liens created under any of the Loan Documents in favor
of Administrative Agent on behalf of Lenders), or (iv) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of Company or any of its Subsidiaries.

 

11



--------------------------------------------------------------------------------

D. Governmental Consents. The execution and delivery by Company of this
Amendment and the performance by Company of the Amended Agreement do not and
will not require any Governmental Authorization.

E. Binding Obligation. This Amendment has been duly executed and delivered by
Company and this Amendment is the legally valid and binding obligation of
Company, enforceable against Company in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

F. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 5 of the Credit Agreement
are and will be true, correct and complete in all material respects on and as of
the Second Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

G. Absence of Default. After giving effect to this Amendment, no event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Potential Event of Default.

SECTION 5. ACKNOWLEDGEMENT AND CONSENT.

Each guarantor (or pledgor) listed on the signatures pages hereof (each, a
“Guarantor”) hereby acknowledges and agrees that the Subsidiary Guaranty and any
Collateral Document (each, a “Credit Support Document”) to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. Each Guarantor
represents and warrants that all representations and warranties contained in
this Amendment and the Credit Support Documents to which it is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the Second Amendment Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Credit Agreement, this Amendment or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 6. MISCELLANEOUS.

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Loan Documents.

B. Fees and Expenses. Company acknowledges that all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement incurred by Administrative
Agent and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Company.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

D. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment (other than the provisions of Sections 1 and 2
hereof, the effectiveness of which is governed by Section 3 hereof and the final
sentence of this Section 6D) shall become effective upon the execution of a
counterpart hereof by Company, Requisite Lenders and each of the Credit Support
Parties and receipt by Company and Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof. The
provisions of Section 1.1D hereof shall become effective upon the satisfaction
of the conditions set forth in Section 3 hereof and execution of a counterpart
hereof by all Lenders and receipt by Company and Administrative Agent of written
or telephonic notification of such execution and authorization of delivery
thereof.

 

13



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

COMPANY:

 

RUTH’S HOSPITALITY GROUP, INC. (F/K/A/ RUTH’S CHRIS STEAK HOUSE, INC.) By:  

/s/ Robert M. Vincent

Name:  

Robert M. Vincent

Title:  

Executive Vice President/CFO



--------------------------------------------------------------------------------

LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as Co-Lead
Arranger and as Administrative Agent By:  

/s/ J. Nicholas Cole

Name:  

J. Nicholas Cole

Title:  

Executive Vice President

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender and as Syndication Agent By:  

/s/ John H. Schmidt

Name:  

John H. Schmidt

Title:  

Vice President

 

S-3



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Co-Documentation Agent By:  

/s/ Denis Waltrich

Name:  

Denis Waltrich

Title:  

Vice President

 

S-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Co-Documentation
Agent By:  

/s/ Lynn Richard

Name:  

Lynn Richard

Title:  

Senior Vice President

 

S-5



--------------------------------------------------------------------------------

CAROLINA FIRST BANK, as a Lender By:  

/s/ Kathleen L. Graf

Name:  

Kathleen L. Graf

Title:  

Vice President

 

S-6



--------------------------------------------------------------------------------

CITIBANK N.A., as a Lender By:  

/s/ Scott Miller

Name:  

Scott Miller

Title:  

Vice President

 

S-7



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Ron Willard

Name:  

Ron Willard

Title:  

S. V. P.

 

S-8



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender By:  

/s/ Garrett O’Malley

Name:  

Garrett O’Malley

Title:  

Executive Director

By:  

/s/ Brett Delfino

Name:  

Brett Delfino

Title:  

Executive Director

 

S-9



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB, as a Lender By:  

/s/ Kathy Bennett

Name:  

Kathy Bennett

Title:  

Vice President

 

S-10



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Jackson Young

Name:  

Jackson Young

Title:  

Vice President

 

S-11



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:   R.C. EQUIPMENT, INC. (for purposes of Section 5
only), as a Credit Support Party   By:  

/s/ Robert M. Vincent

  Name:  

Robert M. Vincent

  Title:  

Executive Vice President/CFO

  R.F. INC. (for purposes of Section 5 only), as a Credit Support Party   By:  

/s/ Robert M. Vincent

  Name:  

Robert M. Vincent

  Title:  

Executive Vice President/CFO

  RCSH HOLDINGS, INC. (for purposes of Section 5 only), as a Credit Support
Party   By:  

/s/ Robert M. Vincent

  Name:  

Robert M. Vincent

  Title:  

Executive Vice President/CFO

  RCSH MANAGEMENT, INC. (for purposes of Section 5 only), as a Credit Support
Party   By:  

/s/ Robert M. Vincent

  Name:  

Robert M. Vincent

  Title:  

Executive Vice President/CFO

  RCSH OPERATIONS, INC. (for purposes of Section 5 only), as a Credit Support
Party   By:  

/s/ Robert M. Vincent

  Name:  

Robert M. Vincent

  Title:  

Executive Vice President/CFO

 

S-12



--------------------------------------------------------------------------------

RCSH OPERATIONS, LLC (for purposes of Section 5 only), as a Credit Support Party
By:   RUTH’S HOSPITALITY GROUP, INC., as Sole Member and Manager By:  

/s/ Robert M. Vincent

Name:  

Robert M. Vincent

Title:  

Executive Vice President/CFO

RCSH PROMOTIONS, LLC (for purposes of Section 5 only), as a Credit Support Party
By:   RUTH’S HOSPITALITY GROUP, INC., as Sole Member and Manager By:  

/s/ Robert M. Vincent

Name:  

Robert M. Vincent

Title:  

Executive Vice President/CFO

RUTH’S CHRIS STEAK HOUSE BOSTON, LLC (for purposes of Section 5 only), as a
Credit Support Party By:   RUTH’S HOSPITALITY GROUP, INC., as Sole Member and
Manager By:  

/s/ Robert M. Vincent

Name:  

Robert M. Vincent

Title:  

Executive Vice President/CFO

 

S-13



--------------------------------------------------------------------------------

RUTH’S CHRIS STEAK HOUSE DALLAS, L.P. (for purposes of Section 5 only), as a
Credit Support Party By:   RUTH’S HOSPITALITY GROUP, INC., as General Partner
By:  

/s/ Robert M. Vincent

Name:  

Robert M. Vincent

Title:  

Executive Vice President/CFO

RUTH’S CHRIS STEAK HOUSE TEXAS, L.P. (for purposes of Section 5 only), as a
Credit Support Party By:   RUTH’S HOSPITALITY GROUP, INC., as General Partner
By:  

/s/ Robert M. Vincent

Name:  

Robert M. Vincent

Title:  

Executive Vice President/CFO

RUTH’S CHRIS STEAK HOUSE #15, INC. (for purposes of Section 5 only), as a Credit
Support Party By:  

/s/ Robert M. Vincent

Name:  

Robert M. Vincent

Title:  

Executive Vice President/CFO

RUTH’S CHRIS STEAK HOUSE FRANCHISE, INC. (for purposes of Section 5 only), as a
Credit Support Party By:  

/s/ Robert M. Vincent

Name:  

Robert M. Vincent

Title:  

Executive Vice President/CFO

 

S-14



--------------------------------------------------------------------------------

RHG FISH MARKET, INC. (for purposes of Section 5 only), as a Credit Support
Party By:  

/s/ Robert M. Vincent

Name:  

Robert M. Vincent

Title:  

Executive Vice President/CFO

RHG KINGFISH, LLC (for purposes of Section 5 only), as a Credit Support Party
By:   RUTH’S HOSPITALITY GROUP, INC., as Sole Member By:  

/s/ Robert M. Vincent

Name:  

Robert M. Vincent

Title:  

Executive Vice President/CFO

RCSH MILLWORK, LLC (for purposes of Section 5 only), as a Credit Support Party
By:   RCSH OPERATIONS, LLC, as Sole Member and Manager By:   RUTH’S HOSPITALITY
GROUP, INC., as Sole Member and Manager By:  

/s/ Robert M. Vincent

Name:  

Robert M. Vincent

Title:  

Executive Vice President/CFO

RCSH UTAH, INC. (for purposes of Section 5 only), as a Credit Support Party By:
 

/s/ Robert M. Vincent

Name:  

Robert M. Vincent

Title:  

Executive Vice President/CFO

 

S-15